                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Lacey L. Kirk,                                          Case No. 1:18-cv-2406

                        Petitioner

        v.                                              MEMORANDUM OPINION AND
                                                        ORDER

Eric Ivey,

                        Respondent


                                           INTRODUCTION

        Pro se Petitioner Lacey L. Kirk filed the above-captioned Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241. According to the Petition, Kirk is a pretrial detainee incarcerated at

the Cuyahoga County Justice Center in connection with Cuyahoga County Court of Common Pleas

case number CR-15598476-A (“Criminal Case”), and he attaches the Criminal Case docket to the

Petition. (Doc. 1 at 2; Doc. 1-1). The public docket in the Criminal Case indicates that

approximately one week after he filed the Petition, Kirk was convicted by a jury on certain counts in

the indictment and found not guilty on other counts. See Ghaster v. City of Rocky River, 913 F. Supp.

2d 443, 455 (N.D. Ohio 2012) (the court may take judicial notice of a state court docket because it is

a public record and plaintiff refers to and/or attaches the public record to the complaint) (citation

omitted). The Criminal Case docket indicates that Kirk filed a notice of appeal (Court of Appeals

case number CA-108136) on January 18, 2019. In the Petition, Kirk claims, among other

constitutional grounds, that his right to speedy trial has been violated, and asks this Court to dismiss

the indictment against him and order his release. (Doc. 1 at 8).
                                         STANDARD OF REVIEW

        Under 28 U.S.C. § 2241(c)(3), federal courts may grant habeas relief on claims by a state pre-

trial detainee if he is custody in violation of the laws or treaties of the United States. Phillips v.

Hamilton Cty. Court of Common Pleas, 668 F.3d 804, 809 (6th Cir. 2012). I must conduct a preliminary

review of the Petition and determine whether it “plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court[.]” Rule 4,

Rules governing § 2254 Cases (applicable to § 2241 petitions under Rule 1(b)). If so, I must

summarily dismiss the Petition. Rule 4; See Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970).

                                                 ANALYSIS

        While exhaustion of state court remedies is not a statutory requirement for § 2241 habeas

petitions, caselaw has superimposed the same exhaustion requirements as in 28 U.S.C. § 2254 “to

accommodate principles of federalism.” Phillips, 668 F.3d at 810 n.4 (internal quotation marks and

citations omitted). The requirement of exhaustion provides state courts with the first opportunity to

examine and resolve constitutional issues arising within their jurisdiction. See Atkins v. Michigan, 644

F.2d 543, 546 (6th Cir. 1981) (“A body of case law has developed holding that although § 2241

establishes jurisdiction in the federal courts to consider pretrial habeas corpus petitions, the courts

should abstain from the exercise of that jurisdiction if the issues raised in the petition may be

resolved either by trial on the merits in the state courts or by other state procedures available to the

petitioner.”) (citations omitted). These considerations are “especially forceful in a situation

involving a speedy trial claim.” Id. Kirk does not allege in the Petition that he has exhausted the

state court remedies available to him. (See Doc. 1 at 6-8). Therefore, I dismiss Kirk’s Petition

without prejudice for failure to exhaust his claims in state court.

        Even if Kirk had exhausted his state court remedies, the issue of the legality of Kirk’s pretrial

detention became moot after he was convicted. See McCann v. Trombley, No. 05-CV-72556-DT, 2007

                                                      2
WL 2318730, at *15 (E.D. Mich. Aug. 10, 2007) (a petitioner’s challenge to pre-trial confinement is

moot and not cognizable on habeas review once the petitioner has been convicted) (citations

omitted). Indeed, Kirk’s trial and conviction in the Criminal Case has “changed the posture of this

proceeding, such that the only possible habeas relief at this point in time would appear to involve

the conversion of petitioner’s § 2241 petition into a § 2254 petition and, ultimately, the overturning

of his conviction.” Hollis v. Dickson Cty., Tenn., No. 3:10-0223, 2011 WL 6942939, at *4 (M.D. Tenn.

Nov. 30, 2011), report and recommendation adopted, No. 3:10-0223, 2012 WL 13778 (M.D. Tenn. Jan. 4,

2012). Thus, Kirk’s conviction after the Petition was filed renders his habeas claims premature while

his direct appeals are pending in state court and there is nothing to suggest that Kirk will be unable

to raise his speedy trial and other constitutional claims on direct appeal. See id. (citing Miller v. Glanz,

331 F. App’x 608 (10th Cir. 2009)). Accordingly, I dismiss the Petition for this additional reason.

                                              CONCLUSION

        For the reasons stated above, I dismiss Kirk’s petition under 28 U.S.C. § 2241 without

prejudice pursuant to 28 U.S.C. § 2243, with leave to refile upon exhaustion of his state court

remedies. I further certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     3
